Exhibit 21 SUBSIDIARIES OF REGISTRANT General Electric’s principal affiliates as of December 31, 2007, are listed below. All other affiliates, if considered in the aggregate as a single affiliate, would not constitute a significant affiliate. AFFILIATES OF REGISTRANT INCLUDED IN REGISTRANT’S FINANCIAL STATEMENTS Percentage of voting securities directly or indirectly owned by registrant (1) State or Country of incorporation or organization Amersham Health Norge AS 100 Norway Amersham plc 100 United Kingdom & Northern Ireland Bently Nevada, LLC 100 Delaware Cardinal Cogen, Inc. 100 Delaware Caribe GE International of Puerto Rico, Inc. 100 Puerto Rico Datex-Ohmeda, Inc. 100 Delaware Everest VIT, Inc. 100 Delaware GEA Parts, LLC 100 Delaware GE Aviation Service Operation LLP 100 Singapore GE Caledonian Limited 100 United Kingdom & Northern Ireland GE Canada Company 100 Canada GE Drives & Controls, Inc. 100 Delaware GE Druck Holdings Limited 100 United Kingdom & Northern Ireland GE Energy Europe B.V. 100 Netherlands GE Energy Holding SAS 100 France GE Energy Netherlands, B.V. 100 Netherlands GE Energy Parts, Inc. 100 Delaware GE Energy Products France SNC 100 France GE Energy Services, Inc. 100 Delaware GE Engine Services - Dallas, LP 100 Delaware GE Engine Services Distribution, LLC 100 Delaware GE Engine Services UNC Holding I, Inc. 100 Delaware GE Engine Services, Inc. 100 Delaware GE Funding Finland KY 100 Finland GE Fanuc Intelligent Platforms, Inc. 55 Delaware GE Fanuc Automation Corporation 50 Delaware GE Gas Turbines (Greenville) L.L.C. 100 Delaware GE Generators (Pensacola), L.L.C. 100 Delaware GE Healthcare AS 100 Norway GE Healthcare Bio-Sciences AB 100 Sweden GE Healthcare Finland Oy 100 Finland GE Healthcare Ltd. 100 United Kingdom & Northern Ireland GE Healthcare Norge AS 100 Norway GE Hungary Co. Ltd. 100 Hungary Page 1 of 3 Percentage of voting securities directly or indirectly owned by registrant (1) State or Country of incorporation or organization GE Infrastructure, Inc. 100 Delaware GE Ionics, Inc. 100 Massachusetts GE Inspection and Repair Services Limited 100 United Kingdom & Northern Ireland GE Jenbacher GmbH 100 Austria GE Jenbacher GmbH & Co OHG 100 Austria GE Keppel Energy Services Pte. Ltd. 50 Singapore GE Medical Systems Global Technology Company, LLC 100 Delaware GE Medical Systems Information Technologies, Inc. 100 Wisconsin GE Medical Systems Societe en Commandite Simple 100 France GE Medical Systems, Inc. 100 Delaware GE Medical Systems, LLC 100 Delaware GE Medical Systems, Ultrasound & Primary Care Diagnostics LLC 100 Delaware GE Military Systems 100 Delaware GE Osmonics, Inc. 100 Minnesota GE Pacific Pte Ltd 100 Singapore GE Packaged Power, Inc. 100 Delaware GE Packaged Power, L.P. 100 Delaware GE Security, Inc. 100 Delaware GE Transportation Parts, LLC 100 Delaware GE Transportation Systems Global Signaling, LLC 100 Delaware GE Water & Process Technologies Canada 100 Canada GE Wind Energy, LLC 100 Delaware GE Yokogawa Medical Systems Ltd. 100 Japan, Ryukyu Islands GEA Products LP 100 Delaware GEAE Technology, Inc. 100 Delaware GEFH AS 100 Norway GENE Holding LLC 100 Delaware General Electric (Bermuda) Ltd. 100 Bermuda General Electric Canada Company 100 Canada General Electric CGR Europe SAS 100 France General Electric Europe Holdings C.V. 100 Netherlands General Electric Financing C.V. 100 Netherlands General Electric International (Benelux) BV 100 Netherlands General Electric International, Inc. 100 Delaware General Electric Services (Bermuda) Ltd. 100 Bermuda Granite Services, Inc. 100 Delaware IDX Systems Corporation 100 Vermont MRA Systems, Inc. 100 Delaware NBC Universal, Inc. 80 Delaware Nuclear Fuel Holding Co., Inc. 100 Delaware Nuovo Pignone S.p.A. 100 Italy Nuovo Pignone Holding, S.p.A. 99 Italy Nuovo Pignone International SARL 100 Luxembourg OEC Medical Systems, Inc. 100 Delaware Page 2 of 3 Percentage of voting securities directly or indirectly owned by registrant (1) State or Country of incorporation or organization Panametrics Ltd. 100 Bermuda PII Limited 100 United Kingdom & Northern Ireland Reuter-Stokes, Inc. 100 Delaware Unison Industries, LLC 100 Delaware Vetco Gray U.K. Limited 100 United Kingdom & Northern Ireland Viceroy, Inc. 100 Delaware General Electric Capital Services, Inc. 100 Delaware General Electric Capital Corporation 100 Delaware (1) With respect to certain companies, shares in names of nominees and qualifying shares in names of directors are included in above percentages. Page 3 of 3
